EXHIBIT 3.2 SCHEDULE “A” BYLAWS OF BRAINTECH, INC. Approved February II, 2000 (Section 2.8 amended by Directors’ Resolution on January 14, 2002) TABLE OF CONTENTS Page ARTICLE 1Registered Office and Registered Agent 4 1.1 Registered Office 4 1.2 Change of Registered Office 4 1.3 Change of Registered Agent 4 ARTICLE 2Stockholders’ Meetings 4 2.1 Place of Meetings 4 2.2 Annual Meetings 4 2.3 Special Meetings 4 2.4 Notice of Stockholders’ Meetings 2 2.5 Waiver of Notice 2 2.6 Consent of Stockholders in Lieu of Meeting 2 2.7 Ratification and Approval of Actions at Special Meetings 2 2.8 Quorum of Stockholders 2 2.9 Proxy and Voting 3 ARTICLE 3Directors 3 3.1 Number of Directors 3 3.2 Election and Term of Office of Directors 3 3.3 Powers of Directors 3 3.4 Meetings 4 3.5 Telephonic/Electronic Meetings 4 3.6 Consent to Action 4 3.7 Quorum of Directors 4 3.8 Limitations of Power 4 3.9 Resignation and Removal 5 3.1 Vacancies 5 ARTICLE 4Committees 5 4.1 Committees of Directors 5 4.2 Committee Minutes 6 4.3 Meetings and Action of Committees 6 ARTICLE 5Officers 6 5.1 Officers 6 5.2 Eligibility of Officers 6 5.3 Additional Officers and Agents 6 5.4 Chief Executive Officer 7 5.5 Vice Presidents 7 5.6 Chief Financial Officer 7 5.7 Secretary 7 5.8 Resignations 7 ARTICLE 6Indemnity 8 6.1 Indemnification of Officers and Directors in Advance 8 6.2 Indemnification of Employees and Agents 8 6.3 Indemnity Not Exclusive 9 6.4 Indemnification for Successful Defense 9 6.5 Continuing Right to Indemnification 9 6.6 Insurance and Other Financial Arrangements 9 ARTICLE 7General Matters 10 7.1 Certificates of Stock 10 7.2 Transfer of Stock 10 7.3 Loss of Certificates 10 7.4 Record Date for Notice and Voting 10 7.5 Record Date for Purposes Other Than Notice and Voting 11 7.6 Checks; Drafts; Evidences of Indebtedness 11 7.7 Corporate Contracts and Instruments; How Executed 11 ARTICLE 8Amendments 11 BYLAWS OF BRAINTECH, INC. (the “Corporation”) ARTICLE 1 Registered Office and Registered Agent 1.1Registered Office The registered office of the Corporation shall be located in the State of Nevada at such place as may be fixed from time to time by the Board of Directors upon filing of such notices as may be required by law, and the registered agent shall have a business office identical with such registered office. A registered agent so appointed shall consent to appointment in writing and such consent shall be filed with the Secretary of State of the State of Nevada. 1.2Change of Registered Office If a registered agent changes the street address of the agent’s business office, the registered agent may change the street address of the registered office of the Corporation by notifying the Corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement of such change, as required by law. 1.3Change of Registered Agent The Corporation may change its registered agent at any time upon the filing of an appropriate notice with the Secretary of State, with the written consent of the new registered agent either included in or attached to such notice. ARTICLE 2 Stockholders’ Meetings 2.1Place of Meetings All meetings of stockholders shall be held either at the principal office of the Corporation or at any other place within or without the State of Nevada or the United States as the Board of Directors or any person authorized to call such meeting or meetings may designate. 2.2Annual Meetings The annual meeting of the stockholders of the Corporation shall be held on the third Tuesday of April in each year at 9:00 a.m., or at such other date and time designated by the Board, of Directors. In the event that such annual meeting is omitted by oversight or otherwise on the date herein provided for, the directors shall cause a meeting in lieu thereof to be held as soon thereafter as conveniently may be, and any business transacted or elections held at such meeting shall be as valid as if transacted or held at the annual meeting. Such subsequent meeting shall be called in the same manner as provided for the annual stockholders’ meeting. 2.3Special Meetings Except as otherwise provided by law, special meetings of the stockholders of this Corporation shall be held whenever called by the president or by a majority of the Board of Directors. 2.4Notice of Stockholders’ Meetings Notice of all stockholders’ meetings stating the time and the place, and the objects for which such meetings are called, shall be given by the president or secretary or by any one or more stockholders entitled to call a special meeting of the stockholders or any such other person or persons as the Board may designate, by mail not less than ten (10), nor more than sixty (60) days prior to the date of the meeting, to each stockholder of record at his or her address as it appears on the stock books of the Corporation, unless he or she shall have filed with the secretary of the Corporation a written request that notice intended for him or her be mailed to some other address, in which case it shall be mailed to the address designated in such request. The person giving such notice shall make an affidavit in relation thereto. Any meeting of which all stockholders shall at any time waive or have waived notice in writing shall be a legal meeting for the transaction of business, notwithstanding that notice has not been given as hereinbefore provided. 2.5Waiver of Notice Whenever any notice whatsoever is required to be given by these Bylaws, or the Articles of Incorporation of this Corporation, or any of the corporation laws of the State of Nevada, a waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent thereto. 2.6Consent of Stockholders in Lieu of Meeting Unless otherwise provided in the Articles of Incorporation or these Bylaws, any action which may be taken by the vote of stockholders at a meeting, may be taken without a meeting if authorized by the written consent of stockholders holding at least a majority of the voting power, except that, if a greater proportion of voting power is required for such an action, then the greater proportion of written consents is required. In no instance where action is authorized by written consent need a meeting of stockholders be called or noticed. 2.7Ratification and Approval of Actions at Special Meetings Whenever all persons entitled to vote at any meeting, whether of directors or stockholders, consent, either by a writing on the record of the meeting or filed with the secretary, or presence at such meeting and oral consent entered on the minutes, or taking part in the deliberations at such meeting without objection, the doings of such meeting shall be valid as if such meeting was regularly called and noticed. At such meeting any business may be transacted which is not excepted from the written consent or to the consideration of which no objection for want of notice is made at the time. If any meeting be irregular for want of notice or of consent, provided a quorum was present at such meeting, the proceedings of the meeting may be ratified and approved and rendered likewise valid and the irregularity or defect therein waived by a writing signed by all parties having the right to vote at such meeting. Such consent or approval of stockholders or creditors may be by proxy or attorney, but all such proxies and powers of attorney must be in writing. 2.8Quorum of Stockholders Except as hereinafter provided or otherwise provided by the Articles of Incorporation or by law, at any meeting of the stockholders, the holders of a majority of the stock issued, outstanding and entitled to be vote threat, represented by stockholders in person or by proxy, shall constitute the quorum.When a quorum is present at any meeting, a majority vote of the shares present shall decide any question brought before such a meeting, unless the question is one upon which, by express provision of law or the Articles of Incorporation or of these bylaws, a larger or different vote is required, in which case such express provision shall govern and control the decision of such question. ~2~ 2.9Proxy and Voting Stockholders of record may vote at any meeting either in person or by proxy or proxies appointed by a signed and executed instrument in writing, or by telegram, cablegram, or other means of electronic transmission or copy thereof, provided that the validity of such transmission can be determined by reference to information set forth thereon. Such instrument or transmission shall be filed with the secretary of the meeting before being voted. In the event that any such instrument or transmission shall designate two or more persons to act as proxies, a majority of such persons present at the meeting, or, if only one shall be present, then that one, shall have and may exercise all of the powers conferred by such instrument or transmission upon all of the persons so designated unless such instrument or transmission shall otherwise provide. No proxy shall be valid after the expiration of six (6) months from the date of its execution unless coupled with an interest, or unless the person executing it specifies therein the length of time for which it is to continue in force, which in no case shall exceed seven (7) years from the date of its execution. Subject to the above, any proxy duly executed is not revoked and continues in full force and effect until an instrument revoking it or a duly executed proxy bearing a later date is filed with the secretary of the Corporation. ARTICLE 3 Directors 3.1Number of Directors The authorized number of directors of this Corporation shall be three (3). Subject to any limitation set forth in the provisions of the Articles of Incorporation, the Board of Directors may, by resolution adopted, increase or decrease the number of the directors of this Corporation, provided that no such reduction of the authorized number of directors shall have the effect of removing any director before that director’s term of office expires. 3.2Election and Term of Office of Directors The Board of Directors shall be chosen by ballot at the annual meeting of the stockholders or at any meeting held in place thereof as provided by law. Each director shall serve until the next annual meeting of the stockholders and until his or her successor is duly elected and qualified. 3.3Powers of Directors In the management and control of the property, business, and affairs of the Corporation, the Board of Directors is hereby vested with all the powers possessed by the Corporation itself, so far as this delegation of authority is not inconsistent with the Nevada General Corporation Law, with the Articles of Incorporation of the Corporation, or with these Bylaws. The Board of Directors, without regard to personal interest, may establish the compensation of directors for services in any capacity. ~3~ 3.4Meetings Regular meetings of the Board of Directors shall be held at such places and at such times as the Board by vote may determine, and if so deterrnined no notice thereof need be given. Special meetings of the Board of Directors may be held at any time or place, whenever called by the president or two directors, notice thereof being given to each director by the secretary or an assistant secretary, or at any time without formal notice provided all the directors are present or those not present shall waive or have waived notice thereof. Notice of special meetings, stating the time and place thereof, shall be given by mailing the same to each director at his or her residence or business address at least two (2) days before the meeting, or by delivering the same to him or her personally or by telephone, including a voice messaging system or other system or technology designed to record and communicate messages, telegraph, facsimile, electronic mail, or other electronic means, at his or her residence or business address not later than forty-eight (48) hours before the time at which the meeting is to be held, unless, in case of emergency, the chairman of the Board of Directors or the president shall prescribe a shorter notice to be given personally or by telegraphing each director at his or her residence or business address. 3.5Telephonic/Electronic Meetings Members of the Board of Directors or the governing body of the Corporation, or of any committee designated by such Board or body, may participate in a meeting of such Board, body, or committee by means of a conference telephone network, or a similar communications method by which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this subsection constitutes presence in person at such meeting. 3.6Consent to Action Any action required or permitted to be taken at any meeting of the Board, body or committee may be taken without a meeting if, before or after such action, a written consent thereto is signed by all members of the Board, body, or committee. Such written consent shall be filed with the minutes of the proceedings of the Board, body, or committee. 3.7Quorum of Directors Unless the Articles of Incorporation or these Bylaws provide for a different proportion, a majority of members of the Board of Directors of the Corporation then in office, at a meeting duly assembled, shall constitute a quorum for the transaction of business. When a quorum is present at any meeting, the act of directors holding a majority of the voting power of the directors present shall be the act of the Board of Directors. 3.8Limitations of Power The enumeration of the powers and duties of the directors in these Bylaws shall not be construed to exclude all or any powers and duties, except insofar as the same are expressly prohibited or restricted by the provisions of these Bylaws or the Articles of Incorporation. The directors may exercise all other powers and perform all such duties as may be granted by the Nevada General Corporation Law and as do not conflict with the provisions of these Bylaws or the Articles of Incorporation. ~4~ 3.9Resignation and Removal Any director of the Corporation may resign at any time by giving written notice to the Corporation, to the Board of Directors, or to the chairman of the Board, or to the president, or to the secretary of the Corporation. Any such resignation shall take effect at the time specified therein, or, if the time be not specified therein, upon its acceptance by the Board of Directors. 3.10Vacancies Vacancies in the Board of Directors, including those caused by an increase in the number of directors, may be filled by a majority of the remaining directors, though less than a quorum. Vacancies in the Board of Directors may be filled for the unexpired term by the stockholders at a meeting called for that purpose, unless such vacancy shall have been filled by the directors. Vacancies resulting from an increase in the number of directors may be filled in the same manner. ARTICLE 4 Committees 4.1Committees of Directors The Board of Directors may, by resolution passed by a majority of the whole Board, designate one or more committees, and each committee shall have as a member at least one (1) director and such other natural persons as the Board of Directors may select. The Board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he, she or they constitute a quorum, may unanimously appoint another member of the Board of Directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the Board of Directors or in these Bylaws of the Corporation, shall have and may exercise all the powers and authority of the Board of Directors in the management of the business and affairs of the Corporation, and may authorize the seal of the Corporation to be affixed to all papers that may require it; but no such committee shall have the power or authority to (i) amend the Articles of Incorporation (except that a committee may, to the extent authorized in the resolution or resolutions providing for the issuance of shares of stock adopted by the Board of Directors as provided in Section 78.195 of the Nevada General Corporation Law, fix the designations and any of the preferences or rights of such shares relating to dividends, redemption, dissolution, any distribution of assets of the Corporation or the conversion into, or the exchange of such shares for, shares of any other class or classes or any other series of the same or any other class or classes of stock of the Corporation or fix the number of shares of any series of stock or authorize the increase or decrease of the shares of any series), (ii) adopt an agreement or plan of merger, consolidation or share exchange under the Nevada General Corporation Law, (iii) recommend to the stockholders the sale, lease or exchange of all or substantially all of the Corporation’s property and assets, (iv) recommend to the stockholders a dissolution of the Corporation or a revocation of a dissolution, or (v) amend the Bylaws of the Corporation; and, unless the Board resolution establishing the committee, the Bylaws or the Articles of Incorporation expressly so provide, no such committee shall have the power or authority to declare a dividend, or to authorize the issuance of stock. ~5~ 4.2Committee Minutes Each committee shall keep regular minutes of its meetings and report the same to the Board of Directors when required. 4.3Meetings and Action of Committees Meetings and actions of committees shall be governed by, and held and taken in accordance with, the provisions of these Bylaws applicable to the full Board of Directors, with such changes in the context of those Bylaws as are necessary to substitute the committee and its members for the Board of Directors and its members; provided, however, that (i) the time of regular meetings of committees may be determined either by resolution of the Board of Directors or by resolution of the committee, and (ii) special meetings of committees may also be called by resolution of the Board of Directors and that notice of special meetings of committees shall also be given to all alternate members, who shall have the right to attend all meetings of the committee. The Board of Directors may adopt rules not inconsistent with the provisions of these Bylaws for the government of any committee. ARTICLE 5 Officers 5.1Officers The officers of this Corporation shall include, without limitation, a president, a secretary, and a treasurer. The Board of Directors, in its discretion, may elect a chairman of the Board of Directors, who, when present, shall preside at all meetings of the Board of Directors, and who shall have such other powers as the Board shall prescribe. The officers of the Corporation shall be elected by the Board of Directors after its election by the stockholders, and a meeting may be held without notice for this purpose immediately after the annual meeting of the stockholders and at the same place. Any person may hold two or more offices at once. 5.2Eligibility of Officers The chairman of the Board of Directors need not be a stockholder. The president, secretary, treasurer, and such other officers as may be elected or appointed need not be stockholders or directors of the Corporation. Any person may hold more than one office, provided the duties thereof can be consistently performed by the same person. 5.3Additional Officers and Agents The Board of Directors, at its discretion, may appoint one or more vice presidents, assistant secretaries, assistant treasurers, and such other officers or agents as it may deem advisable, and prescribe the duties thereof. ~6~ 5.4Chief Executive Officer The chief executive officer shall be the president of the Corporation and, when present, shall preside at all meetings of the stockholders and, unless a chairman of the Board of Directors has been elected and is present, shall preside at meetings of the Board of Directors. The president, unless some other person is specifically authorized by vote of the Board of Directors, shall sign all certificates of stock, bonds, deeds, mortgages, extension agreements, modification of mortgage agreements, leases, and contracts of the Corporation. He or she shall perform all of the duties commonly incident to his or her office and shall perform such other duties as the Board of Directors shall designate. 5.5Vice Presidents In the absence or disability of the president, the vice presidents, if any, in order of their rank as fixed by the board of directors or, if not ranked, a vice president designated by the board of directors, shall perform all the duties of the president and when so acting shall have all the powers of, and be subject to all the restrictions upon, the president. The vice presidents shall have such other powers and perform such other duties as from time to time may be prescribed for them respectively by the board of directors, these bylaws, the president or the chairman of the board. 5.6Chief Financial Officer The chief financial officer shall be the Treasurer of the Corporation, and shall keep and maintain, or cause to be kept and maintained, adequate and correct books and records of accounts of the properties and business transactions of the Corporation, including accounts of its assets, liabilities, receipts, disbursements, gains, losses, capital, retained earnings, and shares. He or she shall perform all of the duties commonly incident to his or her office and such other duties as the Board of Directors shall designate. The books of account shall at all reasonable times be open to inspection by any director. 5.7Secretary The secretary shall keep accurate minutes of all meetings of the stockholders and the Board of Directors, and shall perform all the duties commonly incident to his or her office, and shall perform such other duties and have such other powers as the Board of Directors shall designate. The secretary shall have power, together with the president, to sign certificates of stock of the Corporation. In his or her absence at the meeting an assistant secretary or a secretary pro tempore shall perform his or her duties. 5.8Resignations Any officer of the Corporation may resign at any time by giving written notice to the Corporation, to the Board of Directors, or to the chairman of the Board, or to the president, or to the secretary of the Corporation. Any such resignation shall take effect at the time specified therein, or, if the time be not specified therein, upon its acceptance by the Board of Directors. ~7~ ARTICLE 6 Indemnity 6.1Indemnification of Officers and Directors in Advance The Corporation shall, to the maximum extent and in the manner permitted by Section 78.7502and Section 78.751 of the Nevada General Corporation Law, indemnify each of its directors and officers against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the Corporation. For purposes of this Article, an “officer” or “director” of the Corporation includes any person (i) who is or was a director or officer of the Corporation, (ii) is or was serving at the request of the Corporation as a director or officer of another corporation, partnership, joint venture, trust or other enterprise, or (iii) was a director or officer of a corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation. The Corporation shall, to the maximum extent permitted by Section 78.7502 and Section 78.751 of the Nevada General Corporation Law, indemnify anyperson who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that he is or was a director or officer of the Corporation, or is or was serving at the request of the Corporation as a director or officer of another corporation, partnership, joint venture, trust or other enterprise, or was a director or officer of a Corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation against expenses, including amounts paid in settlement and attorneys’ fees. The Corporation shall pay the expenses of officers and directors incurred in defending a civil or criminal action, suit or proceeding as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately determined by a court of competent jurisdiction that he or she is not entitled to be indemnified by the Corporation. 6.2Indemnification of Employees and Agents The Corporation shall have the power, to the maximum extent and in the manner permitted by Section 78.7502 and Section 78.751 of the Nevada General Corporation Law, to indemnify each of its employees and agents against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the Corporation. For purposes of this Article, an “employee” or “agent” of the Corporation includes any person (i) who is or was an employee or agent of the Corporation, (ii) is or was serving at the request of the Corporation as an employee or agent of another corporation, partnership, joint venture, trust or other enterprise, or (iii) was an employee or agent of a corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation. ~8~ The Corporation shall have the power, to the maximum extent and in the manner permitted by Section 78.7502 and Section 78.751 of the Nevada General Corporation Law, to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that he is or was an employee or agent of the Corporation, or is or was serving at the request of the Corporation as an employee or agent of another corporation, partnership, joint venture, trust or other enterprise, or was’an employee or agent of a corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation against expenses, including amounts paid in settlement and attorneys’ fees. 6.3Indemnity Not Exclusive The indemnification provided by this Article shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under the Articles of Incorporation, any Bylaw, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in an official capacity and as to action in another capacity while holding such office. 6.4Indemnification for Successful Defense To the extent that a director, officer, employee or agent of the Corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Section 78.7502 and Section 78.751 of the Nevada General Corporation Law, or in defense of any claim, issue or matter therein, he or she must be indemnified by the Corporation against expenses, including attorneys’ fees, actually and reasonably incurred by him or her in connection with the defense. 6.5Continuing Right to Indemnification The indemnification and advancement of expenses authorized in or ordered by a court pursuant to Section 78.7502 and Section 78.751 of the Nevada General Corporation Law continues for a person who has ceased to be a director, officer, employee or agent and inures to the benefit of the heirs, executors and administrators of such a person. 6.6Insurance and Other Financial Arrangements The Corporation shall have the power, to the maximum extent and in the manner permitted by Section 78.752 of the Nevada General Corporation Law, to purchase and maintain insurance or make other financial arrangements on behalf of any person who is or was a director, officer, employee or agent of the Corporation, or is or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, or was a director, officer, employee or agent of a corporation which was a predecessor corporation of the Corporation or of another enterprise at the request of such predecessor corporation for any liability asserted against him and liability and expenses incurred by him in his capacity as a director, officer, employee or agent, or arising out of his status as such, whether or not the Corporation has the authority to indemnify him against such liability and expenses. ~9~ ARTICLE 7 General Matters 7.1Certificates of Stock Every stockholder shall be entitled to a certificate or certificates of the capital stock of the Corporation in such form as may be prescribed by the Board of Directors, duly numbered and sealed with the corporate seal of the Corporation and setting forth the number and kind of shares. Such certificates shall be signed by the president and by the treasurer or an assistant treasurer or the secretary or an assistant secretary. 7.2Transfer of Stock Unless further limited by the Articles of Incorporation, shares of stock may be transferred by delivery of the certificate accompanied either by an assignment in writing on the back of the certificate or by a written power of attorney to sell, assign, and transfer the same on the books of the Corporation, signed by the person appearing by the certificate to be the owner of the shares represented thereby, together with all necessary federal and state transfer tax stamps affixed and shall be transferable on the books of the Corporation upon surrender thereof so assigned or endorsed. The person registered on the books of the Corporation as the owner of any shares of stock shall be entitled to all the rights of ownership with respect to such shares. It shall be the duty of every stockholder to notify the Corporation of his or her post office address. 7.3Loss of Certificates In case of loss, mutilation, or destruction of a certificate of stock, a duplicate certificate may be issued upon such terms as the Board of Directors shall prescribe. 7.4Record Date for Notice and Voting The Board of Directors may prescribe a period not exceeding sixty (60) days before any meeting of the stockholders during which no transfer of stock on the books of the Corporation may be made, or may fix a day not more than sixty (60) days but not less than ten (10) days before the holding of any such meeting as the day as of which stockholders entitled to notice of and to vote at such meetings must be determined. Only stockholders of record on that day are entitled to notice or to vote at such meeting. If the Board of Directors does not so fix a record date: (1)the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the business day next preceding the day on which notice is given or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held; and (2)the record date for determining stockholders entitled to give consent to corporate action in writing without a meeting, (i) when no prior action by the board has been taken, shall be the day on which the first written consent is given, or (ii) when prior action by the board has been taken, shall be at the close of business on the day on which the board adopts the resolution relating to that action, or the sixtieth (60th) day before the date of such other action, whichever is later. ~10~ 7.5Record Date for Purposes Other Than Notice and Voting For purposes of determining the stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any other lawful action (other than action by stockholders by written consent without a meeting), the Board of Directors may fix, in advance, a record date, which shall not be more than sixty (60) days before any such action. In that case, only stockholders of record at the close of business on the date so fixed are entitled to receive the dividend, distribution or allotment of rights, or to exercise such rights, as the case may be, notwithstanding any transfer of any shares on the books of the Corporation after the record date so fixed, except as otherwise provided in the Nevada General Corporation Law. If the Board of Directors does not so fix a record date, then record date for determining stockholders for any such purpose shall be at the close of business on the day on which the board adopts the applicable resolution or the sixtieth (60th) day before the date of action, whichever is later. 7.6Checks; Drafts; Evidences of Indebtedness From time to time, the board of directors shall determine by resolution which person or persons may sign or endorse all checks, drafts, other orders for payment of money, notes or other evidences of indebtedness that are issued in the name of or payable to the Corporation, and only the persons so authorized shall sign or endorse those instruments. 7.7Corporate Contracts and Instruments; How Executed The board of directors, except as otherwise provided in these Bylaws, may authorize any officer or officers, or agent or agents, to enter into any contract or execute any instrument in the name of and on behalf of the Corporation; such authority may be general or confined to specific instances. Unless so authorized or ratified by the board of directors or within the agency power of an officer, no officer, agent or employee shall have any power or authority to bind the Corporation by any contract or engagement or to pledge its credit or to render it liable for any purpose or for any amount. ARTICLE 8 Amendments The Bylaws of the Corporation, regardless of whether made by the stockholders or by the Board of Directors, may be amended, added to, or repealed by the stockholders of the issued and outstanding capital stock of this Corporation, at any meeting of the stockholders, provided notice of the proposed change is given in the notice of meeting, or notice thereof is waived in writing. Subject to the Bylaws, if any, adopted by the stockholders of the issued and outstanding capital stock of this Corporation, the Board of Directors may amend, add to, or repeal the Bylaws of the Corporation. ~11~ Certified correct thisday of, 2000. Grant Sutherland Director and Secretary ~12~
